Citation Nr: 9935468	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a death pension 
overpayment. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran retired from active duty in May 1968 after 
completing more than 20 years of active military service.  He 
died in October 1972.  The RO has recognized the appellant as 
the veteran's widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a December 1996 
determination of the RO Committee on Waivers (hereafter 
referred to as the RO) that denied waiver of an overpayment 
of VA death pension benefits.  The Board in September 1997 
remanded the case for further development.  The case has 
recently been returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1.  The appellant was overpaid VA death pension benefits as a 
direct result of her failure to report income from employment 
from 1992 through 1995, she affirmatively reported no earned 
income.

2.  A clear preponderance of the evidence shows that the 
appellant's lack of good faith led to a substantial 
overpayment of death pension benefits; she is not shown to 
have been precluded or substantially hindered from accurately 
reporting her wage income, and she was aware of the 
obligation and the likely consequences of this action; she 
was unjustly enriched by the overpayment for which she was, 
without excuse, solely responsible. 


CONCLUSION OF LAW

The appellant's actions giving rise to the overpayment of 
death pension benefits at issue preclude consideration of 
waiver of recovery of that indebtedness.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Pursuant to the appellant's May 1991 claim for death pension 
benefits, the RO in 1993 had assembled evidence that it found 
sufficient to find the appellant entitled to recognition as 
the veteran's widow.

The appellant in the May 1991 VA benefit application advised 
the RO that she would have $7939 in earning and 14,000 life 
insurance funds in the next calendar year (all dollar amounts 
are rounded to the closest whole dollar).  In September 1991 
she wrote that she was no longer working and that she would 
be bedridden because of surgery.  She completed VA 
eligibility verification reports (EVR) in January 1992 and 
June 1993 that showed no income from any source for the 
period of September 1991 through August 1993.  Other 
correspondence in June 1993 showed attorney fees during 1991 
and 1992 and no income for the period covered by the recently 
received EVR.  

Based upon this information, the RO in August 1993 determined 
that the appellant was not entitled to a death pension 
benefit payment until June 1992 and advised her of the 
payment amount, $413 from June 1992 and $425 from December 
1992.  She was advised of the need to immediately report 
changes in income shown and the possible repayment of any 
overpayment that resulted from a failure to promptly notify 
VA of a change in income.   

The appellant in November 1993 submitted several information 
forms.  A former employer verified employment from February 
1990 to September 1991 and reported her gross income of 
$14,308 through early August 1991, and then advised that her 
income for August 1991 and September 1991 was $717 and $372, 
respectively.  An insurance company verified that she did not 
receive any life insurance proceeds. 
An EVR she provided showed $2,597 from June 1991 through May 
1992 and no income from June 1992 through May 1993.  

The RO in January 1994 after review of the recent financial 
information advised the appellant that her death pension 
entitlement was adjusted and that she would receive $182 from 
June 1991 and $196 from December 1991.  Her payment would 
also be increased to $436 in December 1993.  The previously 
reported amounts beginning in June 1992 and December 1992 
remained unchanged.  The RO advised her that the $2,596 
earned from June 1991 was taken into account.  She was 
advised in the award letter that her pension rate was 
directly related to her income, that VA should be notified 
immediately of changes in income and that failure to do so 
may result in the creation of an overpayment. 

The appellant in July 1994 reported that she had paid $1,668 
in medical expenses at various times from September 1993 to 
July 1994.  Her EVR in September 1994 showed no earned income 
from September 1993 through August 1995 and that she had 
total unreimbursed medical expenses of $1,668 during 1993 and 
1994 and $1700 during the period from 1994 to 1995.

In December 1995, the appellant provided additional 
information showing income for 1992, 1993 and 1994 of $6493, 
$7078 and $7304, respectively.  She also reported income in 
1995 of $4250 and medical expenses of $239 in 1994 and $649 
in 1995.  She also submitted her Federal income tax return 
for 1995 showing $5,706 as total income.  

After review of the recently received income and expense 
information from the appellant, the RO in June 1996 proposed 
to terminate the appellant's death pension entitlement from 
February 1992.  She was advised of the proposed termination 
and in September 1996 the RO implemented the retroactive 
termination.  She was advised that the termination created an 
overpayment of which she would be notified.

The appellant advised the RO in an October 1996 financial 
status report that she received $80 a month in income, from 
which $20 a month was deducted, and $1,370 in monthly 
expenses.  She also reported no checking account funds and 
more than $2,100 in debts.  In separate correspondence she 
reported that she had worked for two nursing homes from April 
1995 through May 1996 but now worked only part-time. 

The RO in October 1996 determined that the appellant had an 
overpayment of $23,110 and in December 1996 that waiver was 
denied essentially on the grounds of unjust enrichment and 
her fault in creation of the overpayment.  The RO found no 
fraud, bad faith or intentional misrepresentation on the 
appellant's part.  

In February 1997, A.P., M.D., reported that the appellant was 
injured at work in October 1996 and as a result of residual 
left elbow and left shoulder pain and headaches she was 
advised to continue light duty work that included sedentary 
work.  If such work were not available she would be off work 
until further notice.  

In February 1997 the appellant submitted a financial status 
report showing no income, $1,483 in expenses for the month 
and debts that required monthly payment of about $350.  She 
reported in another statement he reported part-time work 
since September 1996 as a nurse's aide and work in December 
1996 for two other employers.  She said that she was unable 
to return to work at this time because of her medical 
condition and unable to repay the amount claimed by VA. 

The RO in April 1997 issued a supplemental statement of the 
case wherein no adjustment was made in the overpayment 
recovery sought.  The appellant submitted a copy of a money 
order for $35 and a letter offering to pay this amount per 
month if the overpayment was reduced to $10,000.  

In July 1997, Dr. A.P. opined that the appellant was disabled 
from performing any type of lifting, pushing or pulling 
greater than 10 pounds permanently and that this precluded 
work she had performed prior to the injury.  It was the 
physician's opinion that she would need to be retrained for 
some nonlifting type of work and until then she was 
functionally disabled from her current occupation.  In June 
1998 he opined that she was not capable of doing her 
customary work.  

Pursuant to the Board remand, the RO contacted the appellant 
by letter on several occasions in late 1997 and early 1998 
seeking information regarding rehabilitation assistance, 
income and current financial status.  She was also asked to 
explain some of her previous representations to VA regarding 
annual income.  She provided a federal income tax return for 
1996 and 1997 showing $9.775 and $9586 total income, 
respectively.

The appellant's financial status report in late 1997 showed 
average monthly expenses of $1,483 and referred to employment 
statements regarding income.  The State worker's compensation 
agency reported in November 1997 she had received $5,698 in 
compensation to date.  Her EVR in March 1998 showed no income 
from government sources or other income from March 1998 
through December 1999.  She also reported no net worth assets 
in bank accounts, real property or other sources.  An April 
1998 financial status report shows monthly income and 
expenses of $137 and $1,786, respectively.  A former employer 
verified her last employment was in early April 1998.  The 
representative's report of contact with the appellant in 
October 1998 shows that she reportedly received $485 per 
month from a State workers' compensation fund for work 
related injury.  Another contemporaneous report of contact 
shows she reported receiving approximately the same amount 
monthly since July 1998 and a lesser amount in April 1998.  
She also produced evidence showing $2564 paid from the fund 
from May to November 1997 and total paid in 1998 through 
early September of $1,571.  The current monthly payment was 
verified and other information was submitted regarding a 
dispute in 1998 over the continuation of benefit payments.  

The appellant also submitted a financial status report dated 
in October 1998 showing monthly income from salary of $485 
and various expenses of $1,294.  She listed $1,024 monthly 
amount due on installment contracts and other debts.  A 
letter from the Internal revenue Service shows that $389 
overpayment was applied to a debt referred by VA.

On an EVR in November 1998 the appellant listed $1,571 as 
income for the year.  In December 1998 she advised the RO 
that no supplemental income benefits were received since 
September 1998 and that he had received $509 from the Social 
Security Administration (SSA).  SSA records show the $509 
payment would be received each month beginning in November 
1998 and that other amounts for an earlier period would be 
withheld pending an adjustment for other SSA benefits 
received during the period from January 1998 through October 
1998.  SSA advised her in early 1999 that she would receive 
$4,031 of the benefits withheld and of her regular monthly 
payment of $516.  SSA also adjusted her payment for the 
period of September 1998 through January 1999.  The appellant 
advised SSA that she would receive payment from the State 
workers' compensation fund in 1999 and other records show 
$566 three payments in early 1999.  The appellant also 
submitted in numerous files associated with the claims folder 
various medical, employment and financial obligation 
information.  There were numerous letters from the appellant 
explaining her personal circumstances principally after a 
work place injury in 1996 and employment arrangements she had 
prior to that time.  



Criteria

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, bad faith or an 
absence of good faith on the part of the person having an 
interest in obtaining waiver of such recovery or the 
collection of such indebtedness (or any interest thereon).  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965.  

The standard ``Equity and Good Conscience'', will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase equity and good conscience means arriving at a fair 
decision between the obligor and the Government. In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults. 
Weighing fault of debtor against Department of Veterans 
Affairs fault.  (3) Undue hardship. Whether collection would 
deprive debtor or family of basic necessities. (4) Defeat the 
purpose. Whether withholding of benefits or recovery 
would nullify the objective for which benefits were intended. 
(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor. (6) Changing position to 
one's detriment. Reliance on Department of Veterans Affairs 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

(b) In applying this single standard for all areas of 
indebtedness, the following elements will be considered, any 
indication of which, if found, will preclude the granting of 
waiver: (1) Fraud or misrepresentation of a material fact 
(see 
Sec. 1.962(b)). (2) Bad faith. This term generally describes 
unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense. Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government. (3) 
Lack of good faith. Absence of an honest intention to abstain 
from taking unfair advantage of the holder and/or the 
Government.  38 C.F.R. § 1.965.

A surviving spouse who is receiving pension must notify VA of 
any material change or expected change in income or other 
circumstances which would affect entitlement to receive, or 
the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he or 
she will begin to receive additional income. Overpayments 
created by retroactive discontinuance of benefits will be 
subject to recovery if not waived.  38 C.F.R. § 3.660.  

There shall be no collection of an overpayment, or any 
interest thereon, which results from participation in a 
benefit program administered under any law by VA when it is 
determined by a regional office Committee on Waivers and 
Compromises that collection would be against equity and good 
conscience. For the purpose of this regulation, the term 
overpayment refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled. 
The death of an indebted payee, either prior to a request for 
waiver of the indebtedness or during Committee consideration 
of the waiver request, shall not preclude waiver 
consideration. There shall be no waiver consideration of an 
indebtedness that results from the receipt of a benefit 
payment by a non-payee who has no claim or entitlement to 
such payment.

(a) Waiver consideration is applicable in an indebtedness 
resulting from work study and education loan default, as well 
as indebtedness of a veteran-borrower, veteran transferee, or 
indebted spouse of either, arising out of participation in 
the loan program administered under 38 U.S.C. ch. 37. Also 
subject to waiver consideration is an indebtedness which is 
the result of VA hospitalization, domiciliary care, or 
treatment of a veteran, either furnished in error or on the 
basis of tentative eligibility.

(b) In any case where there is an indication of fraud or 
misrepresentation of a material fact on the part of the 
debtor or any other party having an interest in the claim, 
action on a request for waiver will be deferred pending 
appropriate disposition of the matter. However, the existence 
of a prima facie case of fraud shall, nevertheless, entitle a 
claimant to an opportunity to make a rebuttal with 
countervailing evidence; similarly, the misrepresentation 
must be more than non-willful or mere inadvertence. The 
Committee may act on a request for waiver concerning such 
debts, after the Inspector General or the Regional Counsel 
has determined that prosecution is not indicated, or the 
Department of Justice has notified VA that the alleged fraud 
or misrepresentation does not warrant action by that 
department, or the Department of Justice or the appropriate 
United States Attorney, specifically authorized action on the 
request for waiver.  38 C.F.R. § 1.962.

(a) General. Recovery of overpayments of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.

(b) Application. A request for waiver of an indebtedness 
under this section shall only be considered: (1) If made 
within 2 years following the date of a notice of 
indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs to the debtor, or (2) Except 
as otherwise provided herein, if made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 
1, 1983, by the Department of Veterans Affairs to the debtor. 
The 180 day period may be extended if the individual 
requesting waiver demonstrated to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the Department of Veterans Affairs or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time 
customarily required for mailing (including forwarding). If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963


 Analysis

The Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is not adequate for an informed decision.  The Board 
has not found any deficiency in the development completed by 
the RO as a result of the Board remand that could arguably be 
viewed as potentially prejudicial to the appellant's claim.  
The RO obtained additional evidence from the appellant and 
corresponded with the appellant seeking to have her address 
specific questions regarding the matter at issue.  Stegall v. 
West, 11 Vet. App. 268 (1998).

A careful and comprehensive review of all of the evidence on 
file leads the Board to conclude that the appellant's actions 
in failing to accurately ascertain and report her income for 
years beginning with, clearly and convincingly demonstrates 
an indication of unfair or deceptive dealing by the appellant 
who sought to gain thereby at the Government's expense.  
Although perhaps not undertaken with an actual fraudulent 
intent, the evidence clearly demonstrates that she knowingly 
failed to report her income, and these actions directly 
resulted in unfair advantage.  An absence of good faith is 
clearly shown which is sufficient to preclude consideration 
of waiver of any part of the indebtedness.

The record clearly demonstrates that the appellant was made 
aware at that time that receipt of VA benefits depended upon 
certain conditions being met and that failure of those 
conditions could result in the creation of an overpayment 
which the Government would attempt to recover.  

Commencing in 1991, the appellant was provided with VA 
nonservice-connected death pension benefits.  Consistently 
thereafter, the appellant reported no countable income or 
significantly understated income, the fact considered in 
determining the amount of benefits made payable to her by VA.  
When the appellant in 1995 acknowledged the understatement of 
income by submitting financial information, a substantial 
adjustment of monthly pension was immediately accomplished by 
VA retroactive to 1992 to the appellant's detriment.  The 
appellant is not shown to have been unaware that her receipt 
of VA death pension benefits was affected by the amount of 
any earned income.

Moreover, from the time the appellant was initially awarded 
VA pension benefits forward, virtually each and every 
notification provided by the RO to the appellant contained 
clear language requiring her to take immediate action to 
notify VA of any changes in family income and further 
notification that failure to complete such notification would 
in fact result in an overpayment which was subject to 
recovery.  Language to this effect was contained in the award 
letters that were routinely provided by VA to her over the 
years.  In the face of this rather substantial evidence, the 
appellant's plea of undue hardship cannot be favorably 
considered because waiver is precluded in the presence of bad 
faith or absence of good faith in the creation of an 
overpayment.

The evidence on file does indicate that the appellant has 
been disabled as a result of workplace injury and has 
qualified for SSA and State worker's compensation benefits.  
However, this unfortunate development occurred several years 
after she had consistently misreported her income.  Most of 
her written argument focuses on her circumstances since late 
1996 but this does not excuse her conduct earlier in 
substantially underreporting earned income.  The rules 
regarding the receipt of VA 


pension benefits are clear and those rules were made clear to 
the appellant routinely since pension benefits were first 
made payable in 1991.  

Collectively, the evidence on file clearly demonstrates that 
the appellant failed to report her income for 1992 through 
1995, and her knowledge of the likely consequences and this 
action cannot reasonably be disputed.  This clear indication 
of, at a minimum, absence of good faith on the appellant's 
part precludes consideration of waiver of any part of the 
overpayment at issue as a matter of law.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965; Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has reviewed the appeal, mindful of the recent 
evidence added to the record wherein the appellant chronicles 
her employment status and debt situation currently.  However, 
the record lacks a plausible explanation for her consistent 
failure to report income that resulted in a substantial 
windfall of VA pension benefits.  Clearly there is unjust 
enrichment and fault on the appellant's part and she has also 
offered to repay the debt.  In view of the foregoing, the 
Board finds no basis for a waiver.  VA was not responsible 
for the erroneous payment since it was made on the belief 
that accurate information was provided.  She does not appear 
to have changed her position materially in relying on the 
payment and her fault and unjust enrichment would warrant 
denial of the waiver under the circumstances even without an 
absence of good faith.  

The Board observes that the appellant has made a payment on 
the outstanding indebtedness by applying the full amount of a 
Federal income tax refund for 1997.  The Board presumes that 
since a waiver of recovery for any amount subject to 
collection has not been granted the RO will take into account 
any repayment to date when it provides the appellant an 
accounting of the amount of her debt, which she has not 
disputed.  Narron v. West, No. 98-150 (U.S. Vet. App. Dec. 9, 
1999).


ORDER

Waiver of recovery of an overpayment of VA death pension 
benefits is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

